Citation Nr: 0024631	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for gastrointestinal 
disorder.

3. Entitlement to service connection for rhinitis.

4. Entitlement to service connection for a rash.

5. Entitlement to service connection for Posttraumatic Stress 
Disorder (PTSD).

6. Entitlement to an increased rating for degenerative joint 
disease of the left knee, 
currently evaluated as 10 percent disabling.

7. Entitlement to an increased rating for degenerative joint 
disease of the right 
knee, currently evaluated as 10 percent disabling.

8. Entitlement to an increased rating for a heel spur of the 
right heel, currently 
evaluated as 10 percent disabling.

9. Entitlement to an increased rating for a heel spur of the 
left heel, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board observes that the veteran filed a Notice of 
Disagreement with that decision in October 1998, wherein she 
expressed her disagreement with the issues as listed on the 
title page.  At that time, she also expressed disagreement 
with the decisions made in regard to claims for chronic 
fatigue and leg cramps, but the veteran withdrew these issues 
at her personal hearing held before the RO in January 1999.


FINDINGS OF FACT

1. The veteran had military service in the Southwest Asia 
theater of operations 
during the Persian Gulf War.

2.  The veteran's hypertension was first diagnosed in service 
and continues today.

3.  The veteran was diagnosed with gastrointestinal problems 
while she was in service and since her period of active 
service as well.

4.  The veteran was diagnosed with rhinitis in service and 
had been diagnosed with rhinitis since her period of active 
service.

5. The veteran's rash first developed in service as an 
undiagnosed illness and is 
currently manifested to a degree of 10 percent or more.

6.  The veteran has been currently diagnosed with PTSD and 
has an opinion linking that diagnosis to reported stressful 
incidents in service.


CONCLUSIONS OF LAW

1. The veteran's hypertension was incurred during active 
military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R.§§ 3.303 (1999).

2. The veteran has submitted a well grounded claim of 
entitlement to service 
connection for a gastrointestinal disorder.  38 U.S.C.A. § 
5107(a) (West 1991).

3. The veteran has submitted a well grounded claim of 
entitlement to service 
connection for rhinitis.  38 U.S.C.A. § 5107(a) (West 1991).

4. A disability manifested by rashes was incurred during the 
veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991); 38 C.F.R.§§ 3.303, 3.317 (1999).

5.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Some of the issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from a chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 38 
U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs. 38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

A. Hypertension

The veteran's claim of entitlement to service connection for 
hypertension was first considered and denied by the RO in May 
1995.  That decision became final as the veteran did not file 
a Notice of Disagreement or a Substantive Appeal to that 
decision.  However, the veteran's case was reopened in the 
rating decision currently under appeal as the veteran 
submitted new and material evidence in support of her claim.  
Therefore, the Board now considers if the evidence 
establishes entitlement to service connection for 
hypertension.

The veteran's service medical records do show a diagnosis of 
hypertension in service.  Specifically, she was diagnosed 
with mild hypertension in September 1990 and was told to 
avoid salt at that time.

The Board is cognizant of the fact that the veteran underwent 
a VA examination in April 1998 wherein she was not found to 
have hypertension, and the examiner stated that there was no 
indication of hypertension in service.  However, as this 
finding of no hypertension in service is erroneous, the Board 
finds this examination of little utility here.

There are VA outpatient treatment records on point in this 
matter.  In records covering the period from September 1997 
to December 1998, the veteran was noted to be continuing her 
use of hypertension medication and a diagnosis of 
hypertension was also indicated.  

Service connection is established for hypertension at this 
time.  The veteran has clearly met her burden in this matter 
as service medical records show the diagnosis and thus onset 
of hypertension during service in 1990.  Additionally, the 
most recent medical evidence shows that the veteran is 
currently on hypertension medication and is followed at the 
VA medical center for ongoing hypertension.  Therefore, 
service connection is shown and entitlement is established.

B. Gastrointestinal Disorder

The veteran's service medical records do indicate that the 
veteran experienced stomach and gastrointestinal complaints 
in service.  The Board specifically observes that the veteran 
was diagnosed with gastroenteritis in July 1975 and again in 
October 1976, August 1978 and August 1983.  She also had 
stomach virus diagnoses in January 1986, August 1986 and 
January 1988.  At her retirement examination in September 
1994, the veteran neither reported nor did the examiner 
diagnose any stomach or gastrointestinal disability.  

Since service, the Board notes that the veteran was 
hospitalized in October 1997 for a day complaining of 
epigastric and low mid sternal chest pain with nausea and 
vomiting.  She also reported epigastric pain on her Gulf War 
registry.  However, there was no showing or diagnosis of any 
type of gastrointestinal disability on the examination 
conducted in conjunction with the Gulf War registry performed 
in June 1997.

It is the decision of the Board that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for a gastrointestinal disorder.  She clearly had 
several diagnoses in service and continues to report at least 
some problems at this time.  As such, the claim is deemed 
well grounded and further development is required before 
adjudication can proceed.   This development is discussed in 
the remand portion of this decision.

C. Rhinitis

The veteran also claims entitlement to service connection for 
rhinitis.  As she explained at her personal hearing, the 
veteran contends that she developed rhinitis in service and 
that service connection should thus be established.

Service medical records show that the veteran was diagnosed 
with probably allergic rhinitis as early as October 1985.  
The veteran was also diagnosed with upper respiratory 
infections (URI) on several occasions while in service.  For 
instance, she was diagnosed with an URI in August 1976, June 
1979, July 1984 and January 1986 to cite a few examples.  She 
was also diagnosed with viral syndromes several times.  At 
her retirement examination, the veteran did not report 
rhinitis, but seasonal allergies were diagnosed.

Since service, the Board notes that the veteran reported 
rhinitis on her Gulf War Registry examination in June 1997.  
At that time, she was diagnosed with vasomotor rhinitis, with 
recurrent minimal epistaxis.

It is the decision of the Board that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for the claimed rhinitis.  First, the veteran was 
diagnosed with probable allergic rhinitis in service as early 
as October 1985.  Further, she has also been diagnosed with 
vasomotor rhinitis since service.  As such, the claim is 
deemed well grounded and further development is necessary 
before adjudication may proceed.  This development is 
discussed in the remand portion of this decision.

D. Rash

Finally, the veteran also argues that she experiences a rash 
that is related to service.  At her personal hearing, she 
testified that the rashes first appeared in 1991 and that she 
received creams at that time.  She testified to having three 
or four outbreaks a year while in service and noted that the 
rash was not localized over any one part of her body but that 
it could come out anywhere.  She indicated that she had not 
received any diagnosis for the ongoing problem.

Treatment records in service show that the veteran had a rash 
on her feet in July 1994, with cause noted as unknown.  On 
her retirement examination in September 1994, the Board notes 
that no skin disease was reported or diagnosed.  

Since service, evidence pertaining to the veteran's skin 
disorder consists of VA outpatient records.  In July 1998, 
the veteran was diagnosed with skin rashes.  In October 1998 
she was diagnosed with dermatitis not otherwise specified and 
later that month was diagnosed with folliculitis on the 
abdomen and tinea on the left knee.  The physician noted that 
the skin on the veteran's left knee had well demarcated, fine 
flaking dermatosis.  The examiner further indicated the 
erythremic papules on the veteran's abdomen were consistent 
with folliculitis.  In November 1998, an outpatient treatment 
note indicates that the veteran was using medication for the 
rash on her right knee and abdomen.

It is the decision of the Board that the evidence establishes 
entitlement to service connection for the veteran's rash.  
First, service personnel records show that she served in the 
Persian Gulf during Operation Desert Storm.  Further, she was 
diagnosed with a rash, cause unknown during that time.  
Further, she continues to have recurring problems with this 
rash and it is chronic in that it has had intermittent 
episodes of worsening over a several year period.  The Board 
specifically notes that the VA examiner in October 1998 
indicated that the veteran had a rash at that time consistent 
with folliculitis.  However, the wording of this assessment 
suggest that a definitive diagnosis was not made and there is 
no other diagnosis, other than "a rash" made with regards 
to the veteran's skin problems.  In light of the fact that 
the veteran had signs of an undiagnosed illness in service 
and that the veteran continues to exhibit these signs, 
without benefit of a diagnosis, it is the decision of the 
Board that the evidence does establish entitlement to service 
connection for this undiagnosed skin disability.

E. PTSD

Applicable regulations provide that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that she was 
awarded the Purple Heart Medal, Combat Infantryman Badge or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  
The veteran's DD 214 further does not show that the veteran 
received the Purple Heart Medal, Combat Infantryman Badge or 
other citation that is conclusive evidence of combat. As 
such, the veteran's stressors must be verified.

Evidence here establishes that the veteran was diagnosed with 
chronic and severe PTSD on a Mental Disorders examination 
dated March 1998.  At that time she reported several 
traumatic experiences from her service.  Specifically, she 
told of times where she saw dogs eating parts of civilian 
bodies.  She also witnessed a two-year-old being attacked for 
some food a soldier had given.  The examiner stated that the 
veteran had symptoms of PTSD stemming from these traumatic 
events.

The veteran testified at her personal hearing in January 1999 
that she was assigned to the 121 Bravo Company, Signal 
Battalion during the Persian Gulf War and that she was 
attached to the 1st Infantry Division, Mechanized.  She 
indicated that a fellow soldier, attached to the 122nd was 
killed when he stepped on a landmine in about December 1990.  
She also reported many gas or chemical weapons alerts while 
she was there.
  
As the veteran has been diagnosed with PTSD, has provided 
information on incidents occurring in service and the PTSD 
has been linked to the veteran's reported incidents, the 
Board finds that the veteran has presented a well grounded 
claim.  As such, further development is required and 
discussed in the REMAND portion of the decision below.

 
ORDER

Entitlement to service connection for hypertension is 
granted.

The claim of entitlement to service connection for a 
gastrointestinal disorder is well grounded.

The claim of entitlement to service connection for rhinitis 
is well grounded.

Entitlement to service connection for rashes is granted.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.



REMAND

It is the decision of the Board that several issues on appeal 
here require further development before adjudication may 
proceed.

First, as discussed above, the veteran claims entitlement to 
service connection for both a gastrointestinal disorder and 
rhinitis.  While the veteran has submitted evidence 
sufficient to establish well-grounded claims in this matter, 
it is the opinion of the Board that further examination is 
necessary prior to a final adjudication.  Specifically, while 
the veteran had diagnosed disorders in service, and continues 
to have diagnoses at this time, there is no definitive 
opinion linking the current problems to service.  Therefore, 
it is the decision of the Board that further examination is 
necessary to obtain opinions regarding both of these claims.

The veteran has also claimed entitlement to a higher 
evaluation for both her bilateral knee disabilities and her 
bilateral heel disabilities.  A veteran who submits a claim 
for benefits under laws administered by VA shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The duty to assist 
may include a duty to conduct a thorough a contemporaneous 
medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Generally, examination is warranted where the record 
does not have current findings or if the rating criteria have 
not been discussed.  In cases such as this one, it is also 
vital that an examination consider pain and functional loss 
due to the musculoskeletal disability.  38 C.F.R. §§ 4.40, 
4.45.  In this case, the Board notes that the veteran has not 
been afforded a recent VA examination that specifically 
addresses her knee and heel disabilities.  The Board is 
cognizant of the fact that the veteran underwent an 
examination in June 1997 at the time of her Persian Gulf 
Registry.  However, this examination did not assess the 
veteran's range of motion, nor did it discuss pain or 
functional loss attributable to the knee or heel 
disabilities.  As such, the Board must remand these issues 
for further VA examination.

With regards to the claim of entitlement to service 
connection for PTSD, the Board notes that the veteran has 
submitted a well-grounded claim.  The provisions of VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL M21-1) pertaining 
to the evaluation of PTSD claims provide that, "where records 
available to the rating board do not provide objective or 
supportive evidence of the alleged inservice traumatic 
stressor, it is necessary to develop this evidence." MANUAL 
M21-1, Part VI, 7.46(f)(2) (1995).  

There is no evidence that the RO has attempted to verify the 
veteran's reported stressors.  Since the development outlined 
in the manual includes providing stressor information to the 
U.S. Armed Services Center for Research of Unit Records 
(formerly ESG) in an attempt to verify the alleged stressor, 
this procedure is deemed mandatory.  See Zarycki v. Brown, 6 
Vet. App. 91, 99-100 (1993).

Therefore, this case is REMANDED for the following 
development:

1. The veteran should be afforded a 
gastrointestinal examination to 
determine the etiology of her current 
gastrointestinal problems.  The claims 
folder should be made available to the 
examiner for review at the 
examination.  All appropriate tests 
should be conducted and the examiner 
should address whether it is at least 
as likely as not that the veteran's 
current disorder is related to her 
period of active service.

2. The veteran should be afforded a 
respiratory disorders examination to 
determine the etiology of her current 
rhinitis.  Again, the claims folder 
should be made available to the 
examiner for review at the 
examination.  All appropriate tests 
should be conducted and the examiner 
should address whether it is at least 
as likely as not that the veteran's 
current disorder is related to her 
period of active service.

3. The veteran should be afforded a VA 
orthopedic examination to assess the 
current condition of her bilateral 
knee and heel disabilities.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  
Appropriate consideration should be 
given to all applicable diagnostic 
criteria, including the provisions of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet.App. 202 (1995). 

4. The RO should contact the veteran and 
request that she identify the names, 
locations, and approximate dates of 
treatment for all VA and private 
health care professionals who have 
provided treatment for her PTSD which 
are not currently of record. After 
obtaining any necessary authorization, 
the RO should then request and 
associate with the claims file any 
records of treatment of the veteran.


5. The RO should request that the veteran 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors she alleges 
she was exposed to in service.  The 
veteran should be asked to provide 
specific details of the claimed 
stressful events during service, 
including the date of the specific 
combat or noncombat incidents to 
within seven days, type and location, 
numbers and full names of casualties, 
and other units involved, and any 
other identifying details. The veteran 
should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that she must be 
as specific as possible because 
without such details an adequate 
search for verifying information can 
not be conducted. The veteran should 
be informed that she has the ultimate 
responsibility to obtain such 
information.

6. With this information, the RO should 
review the file and a copy of the of 
the veteran's DD Form 214, and all 
associated service documents, should 
be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be provided with a 
copy of any information obtained 
above, and should be requested to 
provide any additional information 
that might corroborate the veteran's 
alleged stressors.  

7. After completing the above actions, 
and only if the RO determines that one 
or more inservice stressors has been 
verified, the RO should schedule the 
veteran for an examination by a board 
of two VA psychiatrists to determine 
the whether the veteran currently has 
PTSD, and, if so, its etiology.  All 
indicated studies, tests and 
evaluations deemed necessary should be 
performed, but should include 
psychological testing including PTSD 
sub scales.  The RO must provide the 
examiners with the summary of any 
stressors described above, and the 
examiners must be instructed that only 
these events may be considered for the 
purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiners must also 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If a PTSD 
diagnosis is deemed appropriate, the 
examiners should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's PTSD is the 
result of one or more of the inservice 
stressors found to be established by 
the RO.  The examination report(s) 
should include the complete rationale 
for all opinions expressed. Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent records in the veteran's 
claims file or, in the alternative, 
the claims file, must be made 
available to the examiners for review.

8. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review 
the examination report(s).  If the 
report(s) are not in complete 
compliance with the instructions 
provided above, appropriate action 
should be taken.  Thereafter, the RO 
should adjudicate the issue of service 
connection for PTSD on a de novo 
basis.  If the determination remains 
unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative a supplemental 
statement of the case and provide an 
opportunity to respond.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran and his representative are free to 
submit additional argument and evidence in connection with 
the matter hereby remanded to the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


 

